Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This action is in response to the papers filed on April 29, 2021. Claims 100, 103, 107, 108, 111-114 and 118-121 are currently pending.  Claims 101, 102, 105, 106, 109, 110, 116, 117, and 122 have been canceled and claims 100, 103, 107, 111, 118 and 121 have been amended by Applicants’ amendment filed on April 29, 2021. No claims were newly added.
Applicants’ election without traverse of Group I, e.g., claims 100-114 and 121-122, (claims 101, 102, 105, 106, 109, 110, 122 now canceled) drawn to a BCMA T cell-antigen coupler (BCMA-TAC) comprising a nucleic acid sequence, a T cell comprising said BCMA-TAC T cell-antigen coupler, a pharmaceutical composition comprising said T cell, and a vector construct comprising said BCMA-TAC comprising a nucleic acid sequence functionally linked to a promoter, in response to the restriction requirement filed on September 4, 2020 was previously akwnoleged. Additionally, Applicants’ election without traverse of the amino acid sequence of SEQ ID NO: 58 and the corresponding nucleic acid sequence of SEQ ID NO: 56 was previously akwnoleged.
Claims 115-120 (claims 116-117 now canceled) were previously withdrawn from consideration by Applicants’ amendment filed on October 29, 2020. 
Therefore, claims 100, 103, 107, 108, 111-114 and 121 are examined on the merits to which the following grounds of rejection are applicable. The claims are examined to the extent that they read on the elected species of SEQ ID NOS: 57 and 58.


Response to arguments
Withdrawn objections in response to Applicants’ arguments or amendments
Cross-Reference to Related Application
In response to Applicant’s arguments, the objection to the Specification has been withdrawn. 
Claim Objection
In response to Applicant’s amendment of claim 100, the objection to claims 100, 103, 107, 108, 111-114 and 121 has been withdrawn. 

Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
Claims 100, 103, 107, 108, 111-114 and 121 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 100 is indefinite because of the recitation of “an amino acid sequence” because it is unclear whether the phrase refers to the full length of the amino acid of SEQ ID NO:58 or a domain of amino acids within the full length of the amino acid of SEQ ID NO:58. As such the metes and bounds of the claim are indefinite.
Claims 103, 107, 111 and 121 are indefinite in the recitation of  the phrase “a nucleic acid sequence” because it is unclear whether the phrase refers to the full length of the nucleotide of 
	The recitation of “the nucleotide sequence” and “the amino acid sequence” would obviate this rejection.
***
Claims 100, 103, 107, 108, 111-114 and 121 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: 
(i) an isolated nucleic acid sequence encoding a BCMA (B Cell Maturation Antigen) T cell-antigen coupler (BCMA-TAC) fusion protein comprising: 
(a) a first polynucleotide encoding the amino acid sequence selected from the group consisting of SEQ ID NO: 56, SEQ ID NO: 58, SEQ ID NO: 60 and  SEQ ID NO: 62 encoding a BCMA antigen binding domain and a ligand that binds a CD3 protein associated with a TCR complex; and  
(b) a second polynucleotide encoding a T cell anchoring co-receptor domain polypeptide comprising a CD4 cytosolic domain and a CD4 transmembrane domain;
ii) a polypeptide encoded by the isolated nucleic acid sequence of (i); 
iii) the first polynucleotide of (a), wherein the amino acid sequences SEQ ID NO: 56, SEQ ID NO: 58, SEQ ID NO: 60, and SEQ ID NO: 62 are encoded by the nucleotide sequences selected from the group consisting of SEQ ID NO: 55, SEQ ID NO: 57, SEQ ID NO: 59 and  SEQ ID NO: 61, respectively;
iv) a vector construct comprising the nucleic acid sequence of (i); 
v) a transformed T cell comprising the vector of  iv) and able to express BCMA-TAC; 
vi) a pharmaceutical composition comprising the T-cell of v) and a pharmaceutically acceptable excipient; and

does not reasonably provide enablement for other nucleic acid sequences, amino acid sequences, vector constructs, T cells and pharmaceutical composition with the contemplated function of treating a cancer in a subject in need thereof. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Claims 100, 103, 107, 108, 111-114 and 121 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
While the written description and enablement requirements are separate and generally separable requirements, the instant application fails to meet either requirement for essentially the same reasons, as set forth below.
While applicants’ amendment partially overcome some of the issues, some additional issues remain that are discussed below. A large embodiment of the instant application is to a pharmaceutical composition comprising genetically engineered T cells for the treatment of cancer. The claims are broadly but reasonably interpreted as comprising :
(i)  BCMA (B Cell Maturation Antigen) T cell-antigen coupler (BCMA-TAC), comprising an amino acid selected from the group consisting of SEQ ID NO: 56, SEQ ID NO: 58, SEQ ID NO: 60, and SEQ ID NO: 62, wherein  the phrase “an amino acid sequence” is or any domain within the full length of the amino acid sequences,
(ii) BCMA-TAC fusion proteins that do not comprise a T cell anchoring co-receptor domain polypeptide comprising a CD4 cytosolic domain and a CD4 transmembrane domain (e.g, transmembrane and cytoplasmic domain), 
(ii) T cells that have not been transfected with a recombinant vector construct to express the BCMA-TAC fusion protein. 
The T cell anchoring co-receptor domain polypeptide comprising a CD4 cytosolic domain and a CD4 transmembrane domain (e.g, membrane and cytoplasmic domain of the BCMA-TAC fusion proteins) are critical for the contemplated function in transfected T cells. The ordinary artisan would appreciate from the instant claim scope that the limitations “an amino acid sequence set forth in SEQ ID NO: 56, SEQ ID NO: 58, SEQ ID NO: 60, or SEQ ID NO: 62.” and “A T cell, comprising the BCMA-TAC” are not defined by a structure in order to make any reasonable association with the intended function.
Relying on Applicants’ comments on the record, it is readily apparent that the outcome of generating just any BCMA-TAC that will retain antigen binding specificity and T function is not predictable:

    PNG
    media_image1.png
    324
    415
    media_image1.png
    Greyscale

(See Helsen et al. 2014;  Journal for ImmunoTherapy of Cancer 2, Article number: P17; of record IDS filed on 6/23/2020)

    PNG
    media_image2.png
    408
    405
    media_image2.png
    Greyscale
Applicants have disclosed a single full length protein comprising a Tri-TAC with an anti-BCMA scFv antigen binding domain (see Figure 3F) able to elicit a cytotoxic response comprising the nucleotide of SEQ ID NO: 57 encoding the amino acid of SEQ ID NO: 58 and structurally comprising (a) a first polynucleotide encoding a target-specific ligand (e.g., an anti-BCMA scFv antigen binding domain); (b) a second polynucleotide encoding a ligand that binds a CD3 protein associated with a TCR complex (e.g., OKT3, F6A, L2K) ; and (c) a third polynucleotide encoding a transmembrane and cytosolic domain of the CD4 co-receptor.
The Specification discloses in vitro cytotoxicity of BCMA Tri-TAC variants engineered with different connectors (see Figures 10A-B and  12A), wherein “the helical connector region in vitro and in vivo studies (“Tumor control varied across constructs with the G4S (SEQ ID NO: 73) 3625VH-VL showing the lowest level of initial tumor control and Short Helix 3625 VL-VH showing the highest level of initial tumor control” (paragraph [0283]; Figures 12A and 26C). All the functional constructs of BCMA Tri-TAC comprise a polynucleotide encoding a  T cell anchoring co-receptor domain polypeptide comprising a CD4 cytosolic domain and a CD4 transmembrane domain. 
FIG. 26A-FIG. 26C illustrates in vitro efficacy of BCMA3-TAC in different configurations. All these configurations requiring a transmembrane and cytosolic domain of the CD4 co-receptor.  FIG. 28A-FIG. 28B illustrate in vivo efficacy of BCMA-TAC T cells rejecting multiple myeloma tumors in a KMS-11 xenograft model (paragraph [0059]).
The Specification teaches that the amino acid sequence of SEQ ID NO:58 “represents a fusion protein (comprising a human CD8 alpha signal peptide, an anti-BCMA scFv antibody (VL-VH) and an anti-CD3 scFv humanized antibody) which is used for preparing the T-cell of the present invention” (see Score search results for-16-904-451-58.rag.).

    PNG
    media_image3.png
    609
    961
    media_image3.png
    Greyscale


It is the examiner's interpretation that a T cell anchoring co-receptor domain polypeptide comprising a CD4 cytosolic domain and a CD4 transmembrane domain are critical essential features of the claimed invention. See for example MPEP 2163 stating in part:
"The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art."
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence."
MPEP 2163.05 stating in part:
"A claim that omits an element which applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement."



Conclusion
Claims 100, 103, 107, 108, 111-114 and 121 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/  Primary Examiner, Art Unit 1633